                   IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


BRANDON MASSEY,                              )
                                             )
                          Plaintiff,         )
                                             )
                   v.                        )          1:18CV341
                                             )
UNITED STATES GOVERNMENT, et al.,            )
                                             )
                          Defendants.        )


                                        ORDER

      On July 2, 2019, the United States Magistrate Judge’s Recommendation

was filed and notice was served pursuant to 28 U.S.C. ' 636. Plaintiff filed

objections [Doc. #24] within the time limit prescribed by Section 636. He also

filed a Motion for Summary Judgment and Statement of Facts [Docs. #19, #20].

The Court has reviewed Plaintiff’s objections and filings de novo and finds that

they do not change the substance of the United States Magistrate Judge’s

Recommendation [Doc. #14], which is affirmed and adopted.

      IT IS THEREFORE ORDERED that Plaintiff’s Motion for Summary Judgment

[Doc. #19] is DENIED, and that this action is dismissed pursuant to 28 U.S.C.

§ 1915A for failing to state a claim upon which relief may be granted.

      This the 29th day of May, 2020.


                                             /s/ N. Carlton Tilley, Jr.
                                        Senior United States District Judge




      Case 1:18-cv-00341-NCT-JEP Document 25 Filed 05/29/20 Page 1 of 1
